Corrected Notice of Allowance 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-5, 7, and 9-16 are pending.
Claims 1-5, 7, and 9-16 are allowed.

Examiner comment
This action is to correct a numbering error that was brought to the Examiner’s attention.  On the PTO-37 and the Issue Classification claims 17-20 were allowed.  However, claims 17-20 have never existed and therefore were included in error.  Examiner has corrected this issue.  Examiner would like to thank the Applicant for bringing this typographical error to his attention. 

Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Stefanski), alone or in combination fails to fails to teach  wherein said determine whether fluctuations in said air pressure data are indicative of said one or more persons breathing in said indoor space comprises apply a filter to said air pressure data to obtain a signal magnitude in a frequency range corresponding to human breath frequencies; and, compare said signal magnitude to a threshold, wherein said threshold is based on an estimated volume of said indoor space and on an estimated volume of a human breath, in combination with other elements of the claim. 

The reason for allowance of claim 16 is similar to that of claim 1.  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119